UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 5, 2011 ANTE5, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53952 27-2345075 (Commission File Number) (I.R.S. Employer Identification No.) 10275 Wayzata Boulevard, Suite 310, Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) (952) 426-1241 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) oSoliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Table of Contents Section 2FINANCIAL INFORMATION 1 Item 2.01.Completion of Acquisition or Disposition of Assets 1 SIGNATURES 1 SECTION 2 FINANCIAL INFORMATION Item 2.01.Completion of Acquisition or Disposition of Assets On May 5, 2011, Ante5, Inc., a Delaware corporation (the “Company”) closed an asset purchase agreement (“5a-Donkey”) with Twin City Technical, LLC, a North Dakota limited liability company, and Irish Oil and Gas, Inc., a Nevada corporation (collectively, the “Sellers”), pursuant to which the Company acquired Sellers’ right, title, and interest in and to certain oil and gas mineral leases located in the Williston Basin in Dunn County, North Dakota covering a total of approximately 3,837 net acres (the “Mineral Leases”).At the closing, the Company tendered a total of $2,685,900 of cash and is delivering 2,302,200 shares of the Company’s common stock to the Sellers.Sellers will record assignments of the Mineral Leases in favor of the Company.A copy of 5a-Donkey was attached as an exhibit to the Report on Form 8K, dated May 2, 2011, filed by the Company with the Securities and Exchange Commission on May 4, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ANTE5, INC. (Registrant) Date:May 10, 2011 /s/Bradley Berman, Chief Executive Officer Bradley Berman, Chief Executive Officer 1
